Citation Nr: 1735835	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD) and residuals of a myocardial infarction and to also include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a lumbar spine disorder.  


REMAND

The Veteran had active duty service from November 1975 to November 1979, and from November 1990 to July 1991, during which he served in Saudi Arabia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2016.  This case was initially before the Board in August 2016, at which time the Board reopened the claim of service connection for heart and skin disorders; the Board additionally awarded service connection for tinea versicolor at that time.  The Board remanded the claims of service connection for allergic rhinitis, hypertension, heart, psychiatric, right shoulder and lumbar spine disorders for additional development.  

During the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) awarded service connection for PTSD, allergic rhinitis, and right shoulder disabilities in a March 2017 rating decision; the Board considers those issues to be final and they will no longer be addressed in this decision.  

The heart, hypertension and lumbar spine claims have been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Turning to the lumbar spine claim, the Board requested a VA examination and medical opinion in the August 2016 remand.  The Veteran underwent a VA examination in January 2017, at which time he was diagnosed with degenerative disc disease (DDD) of the lumbar spine.  The examiner opined that the Veteran's DDD was less likely than not related to military service, as there was no reported injury to cause a back problem during service; the Veteran was noted to have denied injury during service.  The examiner noted he had mild degenerative changes that would most consistent with aging.  "Heavy lifting is not considered a highly significant factor.  The most prominent factors are age, genetics.  There is no evidence to suggest his military experience cause him to develop [a] lumbar spine condition during or immediately after service.  Treatment for any lumbar spine condition did not beg[i]n until many years after military service."  

The Board reflects that the examiner's opinion is inadequate as it does not discuss the Veteran's treatment during military service in December 1976 for muscle spasms.  The examiner further inaccurately indicated that "treatment" did not begin for many years after military service as the Board previously indicated that the Veteran had stated that he self-medicated his back symptoms which had been ongoing since service.  Accordingly, the Board finds that a remand of the lumbar spine issue is necessary in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the heart and hypertension claims, the evidence demonstrates that the Veteran's myocardial infarction was in July 1994 and the first diagnosis of ischemic heart disease (or CAD) was in August 1994.  

During the appeal period, the Veteran has submitted several pieces of evidence indicating a link between heart disease and hypertension, and PTSD; the Veteran has now been service connected for PTSD and therefore a remand is necessary in order to obtain secondary service connection opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Furthermore, the Board reflects that the July 2010 VA examiner appears to indicate that the Veteran's hypertension is a risk factor for his CAD and residuals of a myocardial infarction.  On remand, a secondary service connection opinion addressing that theory should also be obtained.  

Finally, the Board reflects that the September 2014 VA examiner indicated that the Veteran had the same heart symptoms in 1978 (during his first period of service) and in September 1992 (14 months of his discharge from military service); the examiner additionally noted that the EKG screening in September 1992 should "consider anterior ischemia."  The Board further notes that in September 1992-14 months after the Veteran's discharge from his second period of service-he had a blood pressure reading of 130/90 and was noted to be borderline hypertensive.  

Although the Board is unable to presumptively service connect the Veteran's heart and hypertension disorders, the Board finds that the proximity of notation of possible manifestations of those disorders so close to his discharge from service and in relation to the presumptive period are highly significant.  Thus, given the relative proximity to the presumptive service, the Board finds that further discussion as to whether any of the Veteran's hypertensive and heart disorders are related to military service is necessary in this case.  See Barr, supra; see also 38 C.F.R. § 3.303(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Jackson VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine whether the Veteran's heart and hypertensive disorders are related to military service or secondary to his service-connected psychiatric disability.  

After review of the claims file and examination of the Veteran, the examiner should opine as to the following:  

(a) Opine whether the Veteran's heart disorder, including CAD and residuals of a myocardial infarction, at least as likely as not (50 percent or greater probability) began during any period of service, within one year of discharge therefrom, or is otherwise related to an period of military service, to include his service in Saudi Arabia.  

The examiner should specifically address the Veteran's noted chest pain treatment during military service in 1978 and then again in September 1992, 14 months after discharge from his second period of service.  The examiner should address whether the Veteran's myocardial infarction/CAD was initially manifested during either period of military service; in so discussing, the examiner should address the September 2014 VA examiner's conclusions that the heart findings in 1978 and 1992 were consistent, as well as the noted finding of ischemia in 1992 so close to his discharge from military service.  

(b) Opine whether hypertension at least as likely as not began during any period of service, within one year of discharge therefrom, or is otherwise related to a period of military service, to include his service in Saudi Arabia.  

Specifically, the examiner should consider and address the September 1992 borderline blood pressure reading of 130/90 which was obtained just 14 months after his discharge from his second period of service.  The examiner should also address any noted blood pressure readings in any period of service or within one year after discharge therefrom.  The examiner should focus discussion on whether any elevated readings, but particularly the borderline reading in September 1992, are initial manifestations of the Veteran's hypertension which was later diagnosed.  

(c) Opine whether the Veteran's hypertension is at least as likely as not either (a) caused by; or (b) aggravated (e.g., worsened beyond the normal progression of that disease) by the Veteran's service-connected PTSD.  The examiner should specifically address the treatise evidence submitted by the Veteran regarding this theory.

If aggravation of the Veteran's hypertension by his service-connected PTSD is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected disability.

(d) Opine whether the Veteran's heart disorder, including CAD and residuals of a myocardial infarction, is at least as likely as not either (a) caused by; or (b) aggravated (e.g., worsened beyond the normal progression of that disease) by the Veteran's service-connected PTSD.  The examiner should specifically address the treatise evidence submitted by the Veteran regarding this theory.

If aggravation of the Veteran's heart disorder by his service-connected PTSD is found, the examiner must attempt to establish a baseline level of severity of his heart disorder prior to aggravation by the service-connected disability.

(e) Opine whether the Veteran's heart disorder, include CAD and residuals of a myocardial infarction, is at least as likely as not either (a) caused by; or (b) aggravated (e.g., worsened beyond the normal progression of that disease) by the Veteran's claimed hypertension.  The examiner should also discuss the July 2010 VA examiner's findings and conclusions.

If aggravation of the Veteran's heart disorder by his claimed hypertension is found, the examiner must attempt to establish a baseline level of severity of his heart disorder prior to aggravation by the claimed hypertension.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Send this case to an appropriate physician for an addendum opinion regarding whether the Veteran's lumbar spine disorder at least as likely as not (50 percent or greater probability) began in or was otherwise caused by military service.  The examiner must specifically address the noted December 1976 treatment for back spasms.  The examiner must also consider and address that, despite no specific injury the Veteran has indicated that lifting heavy objects during service resulted in his lumbar spine disorder and that he has had symptomatology since service that he has self-medicated.  The examiner must specifically address that the theory that lifting heavy objects during service caused his current lumbar spine disorder, as well as the Veteran's lay statements regarding continuity of symptomatology and self-medication since service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Disabled American Veterans

